DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed September 17, 2021, have been considered.  Applicant’s arguments regarding the claim objection and §112 rejection are persuasive in view of the amendments to the claims.
	Applicant’s arguments regarding the §103 rejections are not persuasive.
	Applicant argues (labeled “a” on page 6 of the Reply) that Miller (US 5,892,612) is generally from a different technical field and principle application than the claimed invention.  This is not persuasive.  The claims are directed to an active optical rotator using liquid crystal.  Miller teaches “an optical switch defining an optical polarization rotator capable rotating the polarization state of light . . . may be . . . electro-optically switched on and off” and that “[a] twisted-nematic cell . . . is an example of a suitable electro-optical switch” (col. 9, lines 14–42).  Based on these similarities, Miller can reasonably be considered sufficiently analogous to the claimed invention.
	Applicant then discusses (labeled “b” on pages 6–7 of the Reply) that glass substrates, liquid crystal material, and electrode material are basic and conventional materials used in displays, and that “the present invention uses these basic materials and conventional materials” (top of page 7 of the Reply).  This section appears to be in 
	Applicant then discusses (labeled “c” through “g”) several advantages potentially achieved by the present invention.  However, the advantages identified are not specifically tied to features recited in the claims, or to structure different than the prior art would have rendered obvious, as outlined in the rejection of Claim 8.  That is, absent the features that achieve the noted benefits being recited in the claims, advantages achieved from embodiments in the specification are not sufficient to overcome obviousness based on the features recited in the claims.
	Applicant did not address the previous Double Patenting rejection, and it is maintained herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors, in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8–11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,892,612 to Miller et al. in view of U.S. Patent Application Publication No. 2019/0094575 to Wang et al.
	Regarding Claim 8, Miller discloses (e.g., Fig. 6 and col. 9, lines 6–33) an active optical rotator 60 (“an optical switch defining an optical polarization rotator capable rotating the polarization state of light . . . may be . . . electro-optically switched on and off), comprising a first substrate 61, a liquid crystal cell (including liquid crystal material 65), a second substrate 62, and a first connecting wire 66 and a second connecting wire 67; a first conductive film 63 is provided on the exit surface of the first substrate 61; the 
Miller does not explicitly disclose that the first and second substrates are glass substrates; that the first and second conductive films are transparent; a first alignment film is provided on the first transparent conductive film; and a second alignment film is provided on the second transparent conductive film.  However, in view of the teachings of Miller that the device 60 is for rotating the polarization of light, it would have been obvious that the device, and components therein, should be transparent, and glass is a well-known material for transparent substrates.  Further, in view of the teaching of a nematic liquid crystal material between the substrates used for the polarization rotation, it would have been obvious to include alignment films to control the orientation of the liquid crystals when no electric field is applied, and to facilitate their orderly transition when an electric field is applied.  In support of these assertions, Wang is cited (e.g., paragraphs [0046] and [0053] and Claim 18).
Miller also does not explicitly disclose a liner frame; wherein at least one light-transmitting window is provided on the liner frame; the liner frame is interposed between an exit surface of the first glass substrate and an incident surface of the second glass substrate, and is mounted on at least one of the exit surface of the first glass substrate or the incident surface of the second glass substrate, and then the liquid crystal cell is provided in the light-transmitting window.
Wang disclose a sealant 106 interposed between the glass substrates, mounted on a surface of at least one of the substrates, where the sealant forms a light-
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Miller to include a liner frame; wherein at least one light-transmitting window is provided on the liner frame; the liner frame is interposed between an exit surface of the first glass substrate and an incident surface of the second glass substrate, and is mounted on at least one of the exit surface of the first glass substrate or the incident surface of the second glass substrate, and then the liquid crystal cell is provided in the light-transmitting window, as suggested by Wang, in order to connect the opposite substrates to each other and seal the liquid crystal cell.
So modified, the combination of Miller and Wang would have rendered obvious that the first transparent conductive film, the first alignment film, the liquid crystal cell, the second alignment film and the second transparent conductive film are sequentially arranged according to a light traveling direction.
Regarding Claim 9, the combination of Miller and Wang would have rendered obvious wherein the liner frame is directly provided on an edge of the exit surface of the first glass substrate (e.g., Fig. 2 of Wang).
Regarding Claim 10, the combination of Miller and Wang would have rendered obvious wherein the liner frame is directly provided on an edge of the incident surface of the second glass substrate (e.g., Fig. 2 of Wang). 
Regarding Claim 11, the combination of Miller and Wang would have rendered obvious a driving device (e.g., col. 9, lines 12–13 of Miller teach that the electrical leads . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Wang, in view of U.S. Patent Application Publication No. 2008/0062353 to Wang (Wang_2).
Regarding Claim 12, the combination of Miller and Wang does not explicitly disclose wherein the driving device further comprising a temperature compensation circuit for controlling an output voltage of the voltage source. 
Wang_2 teaches the importance of compensating for temperature effects to control output driving voltages to minimize drift (paragraphs [0004] and [0049]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Miller and Wang such that the driving device further comprises a temperature compensation circuit for controlling an output voltage of the voltage source, as suggested by Wang_2, in order to minimize drift.

Double Patenting (Claims 13–17)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 13–17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 9, and 15 of copending Application No. 16/926,776 in view of Miller and Wang. 
Pending Claims 
Copending Claims of 16/926,776
13
1 + 3 + 9 + Miller and Wang:
Claim 1 recites the same features of pending Claim 13, though in somewhat different terminology, with the exceptions that (1) Claim 1 of the copending application recites a generic condensing device, with Claim 3 further reciting a pyramid condenser, which reasonably corresponds to the claimed square cone condenser; (2) Claim 1 of the copending application recites a generic polarization modulation plate, with Claim 9 further reciting that it may be embodied as an active rotator; and (3) details of the active optical rotator are not found in the claims, but as outlined in the above rejections, Miller and Wang would have rendered obvious these features.
14, 15, and 16
5
17
15





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2009/0310042 (Vidal et al.) teaches many features recited in Claim 13, including, for example, an LED light source 102B, a transflective plate 102C, a collimating lens 104, an optical rotator 106, and a polarizer 108 (e.g., Fig. 3a).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871